Citation Nr: 1125424	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-40 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans Affairs death benefits, including nonservice-connected death pension.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The appellant contends that her husband had active service during World War II.  He reportedly died in May 1993.  The appellant is advancing her appeal as the widow.  

This matter came to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The appellant's husband did not have qualifying active service for purposes of VA death benefits.  


CONCLUSION OF LAW

Basic eligibility for VA death benefits, including nonservice-connected death pension, is not established.  38 U.S.C.A. §§ 101(2), 107(a), 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  In enacting the VCAA, Congress noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding the VCAA is not applicable to claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The United States Court of Appeals for Veterans Claims (Court) has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004.

Because the law is dispositive in this appeal, the Board finds that the VCAA provisions are not applicable to this appellant's claim.  Nonetheless, the November 2009 decision, the August 2010 Statement of the Case and the October 2010 Supplemental Statement of the Case included citations to the laws and regulations pertaining to eligibility for benefits and verification of military service.  The Board concludes that no further notification or development of evidence is required, and that no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The United States Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Eligibility for VA Death Benefits

The appellant contends that she is eligible for VA death benefits because her husband had service in the United States Armed Forces during World War II.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  In support of her claim, the appellant submitted statements from members of her family and an affidavit from two men who assert that they served with the Veteran as a member as a recognized guerrilla.  

Based on the evidence of record, the Board finds that the appellant's claim for death benefits is without legal merit.  In July 2010, VA received a certification from the National Personnel Records Center that the appellant's husband did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the United States Armed Forces.  

As a threshold matter, one claiming entitlement to VA benefits must qualify as a claimant by submitting evidence of service and character of discharge.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate United States service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time and character of service; and, (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

Service in the Commonwealth Army of the Philippines is included, for compensation, dependency and indemnity compensation, and burial allowance, from and after the dates and hours, respectively, when they were called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941.  Service as a guerrilla under the circumstances outlined in paragraph (d) of this section is also included.  Persons who served as guerrillas under a commissioned officer of the United States Army, Navy or Marine Corps, or under a commissioned officer of the Commonwealth Army recognized by and cooperating with the United States Forces are included.  Service as a guerrilla by a member of the Philippine Scouts or the Armed Forces of the United States is considered as service in his regular status.  The following certifications by the service departments will be accepted as establishing guerrilla service: (i) recognized guerrilla service; (ii) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces, or the Commonwealth Army.  38 C.F.R. § 3.40.  

For a Regular Philippine Scout or a member of one of the regular components of the Philippine Commonwealth Army while serving with the Armed Forces of the United States, the period of active service will be from the date certified by the Armed Forces as the date of enlistment or date of report for active duty, whichever is later, to date of release from active duty, discharge, death, or in the case of a member of the Philippine Commonwealth Army, June 30, 1946, whichever was earlier.  38 C.F.R. § 3.41.

Based on the evidence of record, the Board finds that the appellant's claim for death benefits, including nonservice-connected death pension, is without legal merit.  The July 2010 response from the NPRC shows that the Veteran's name was not shown in the official records and archives at the NPRC, including recognized guerillas in the United States Armed Forces during WWII.  Service department findings are binding on VA for purposes of establishing service in the United States Armed 

Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  As the law, and not the evidence, is dispositive, the appeal is denied due to the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Consequently, the appellant's claim of entitlement to VA death benefits must be denied as a matter of law.


ORDER

The appeal is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


